CERTIORARI to Justice Grace.
The suit below was an action of trespass by Harrington against Fountain for damage done to a hog. Amount of damages claimed twenty dollars. *Page 23 
On a trial before freeholders, they reported "that the defendant, James Fountain, is indebted to the plaintiff, Samuel Harrington, in the sum of fifteen dollars; and he, Fountain, keep the hog."
The Court reversed the judgment on this report, because it went beyond the matters which in that suit were lawfully submitted to arbitration. The action was for damages done to the hog; the referees were summoned, and sworn to try that cause of action,
but they went beyond that in their report, and undertook to make a bargain between the parties; giving the plaintiff's hog to the defendant, and remunerating the plaintiff, not only for the damage done, but for the price of the animal. The judgment on that report necessarily includes matter not submitted to the referees, or in issue in the cause and is, therefore, irregular.